Title: To James Madison from John Adams, 21 May 1812
From: Adams, John
To: Madison, James


Dear Sir
Quincy May 21st. 1812
Mr Malcom was three years in my family at Philadelphia as my private Secretary: and during that time his conduct was ingenuous faithful and industrious, attentive and entirely to my satisfaction. His Connections in New York were respectable and his education to letters, and the bar regular. Altho since the dissolution of that connection between him and me there has been no intercourse, and very little correspondence between us, I have ever held him in Esteem, and affection.
Though without his permission I shall venture to enclose his letter to me, asking the favour to have it returned to me by the post, there will be, no doubt many applications from Persons whose merits are wholly unknown to me. In your decision I shall perfectly acquiesce, beleiving it to be founded in pure integrity, mature deliberation and sound judgment.
And now since I have ventured to write to you, I cannot restrain myself from saying one word on another subject.
Mr Gerry is one of the oldest patriots of the revolution, and like most others of that character has sacraficed himself, his fortune and his family, to the cause of his Country. He is one of the firmest pillars of that system which alone can save this Country from disgrace and ruin; and if he is not in some way or other supported, but suffered to sink, his principles and measures will feel a dangerous, if not fatal discouragement in all this section of the union. As I am well aware of the delicacy of your situation, as well as of the importance of it, I neither expect or desire any answer to this letter, or any other that I may have occasion hereafter to write. With the highest respect and great esteem, I have the honour to be Sir, your most obedient Servant
John Adams
